Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured to” in claims 1-12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
2. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. (Pub. No. US2019/0179784) in view of Srinivasan et al. (Pub. No. US2011/0289242)
As per claim 1, Tsuji discloses a Peripheral Component Interconnect Express (PCIe) interface device (fig.1, 5), comprising:
	a performance analyzer (fig.1, 2) configured to measure throughputs of multiple functions (fig.1, 7) executed on one or more Direct Memory Access (DMA) devices (paragraph 7, DMA); and
a traffic class controller (fig.17, 20) configured to allocate traffic class values to transaction layer packets (fig.4, 5052) received from the multiple functions based on the throughputs of the multiple functions. (paragraph 119-120, The determination is performed, based on a classification of an I/O device and a transfer rate)
Tsuji discloses all the limitations as the above but does not explicitly discloses a performance analyzer configured to calculate throughputs of multiple functions executed on one or more Direct Memory Access (DMA) devices by counting a number of transaction layer packets transferred between the one or more DMA devices and an external device per unit time. However, Srinivasan discloses this. (paragraphs 30-37, Classifier 104 is configured to classify incoming communications, and may operate to identify one or more destinations (e.g., hosts, functions) for each communication, and/or one or more DMA (Direct Memory Access) engines or other components for transferring the communication to its destination(s). Different hosts process incoming packets at different rates, based on their processor configurations, application loads and/or other factors.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Tsuji with the teaching of Srinivasan so as to provide to efficiently and effectively support multiple hosts and Functions so as to enhance the system performance.

As per claim 2, Tsuji discloses wherein the performance analyzer is configured to calculate the throughputs of the multiple functions based on occupation rates of the multiple functions for a data path that couples the one or more DMA devices to the PCIe interface device. (paragraph 119-120, The determination is performed, based on a classification of an I/O device and a transfer rate)

As per claim 3, Tsuji discloses wherein the performance analyzer is configured to calculate an occupation rate of each of the multiple functions based on a number of transaction layer packets processed through the data path per unit time. (paragraphs 128-130, selecting unit 50 selects a Down direction request processing unit that processes the request, based on a request classification of the PCIe packet issuing request)

As per claim 4, Tsuji discloses wherein the traffic class controller is configured to, whenever a ranking of the throughputs of the multiple functions varies, reallocate the traffic class values of the transaction layer packets based on the varied ranking. (paragraphs 200-202, a request processing unit is divided into a processing unit for processing a high-load request, and a processing unit for processing a low-load request.)

As per claim 5, Tsuji discloses wherein the traffic class controller is configured to allocate a default value as initial values for traffic classes of the transaction layer packets received from the multiple functions. (paragraphs 200-202, a request processing unit is selected depending on an identifier of an I/O device 7 being a transfer destination or a transfer source, and a PCIe packet issuing request or a classification of a TLP)

As per claim 6, Tsuji discloses wherein the traffic class controller is configured to allocate different traffic class values to the transaction layer packets based on results of comparing the throughputs of the multiple functions with a threshold value. (paragraphs 211-213, The threshold value becomes a reference value)

As per claim 7, Tsuji discloses wherein the traffic class controller is configured to allocate the default value as a traffic class value of a transaction layer packet received from a function for which a throughput is greater than the threshold value, among the multiple functions. (paragraphs 211-213, The threshold value becomes a reference value)

As per claim 8, Tsuji discloses wherein the traffic class controller is configured to allocate a ranking of traffic class values of transaction layer packets received from functions for which throughputs are less than or equal to the threshold value, among the multiple functions, in a reverse order of a ranking of the throughputs of the multiple functions. (paragraphs 200-202, a request processing unit is divided into a processing unit for processing a high-load request, and a processing unit for processing a low-load request.)

As per claim 9, Tsuji discloses wherein the traffic class controller is configured to allocate the default value as a traffic class value of a transaction layer packet received from an interrupted function, among the multiple functions. (paragraphs 211-213, The threshold value becomes a reference value)

As per claim 10, Tsuji discloses wherein virtual channels to be mapped to the transaction layer packets are determined by a switch or a root complex depending on the traffic class values allocated to the transaction layer packets. (paragraph 17, the I/O controller identifies a virtual machine being a transfer destination)

As per claim 11, Tsuji discloses wherein an order in which the transaction layer packets are to be output is determined by the switch or the root complex based on the virtual channels mapped to the transaction layer packets. (paragraph 17, the I/O controller identifies a virtual machine being a transfer destination)

As per claim 12, Tsuji discloses wherein the one or more DMA devices comprise one or more of a NonVolatile Memory Express (NVMe) device, a SolidState Drive (SSD) device, an Artificial Intelligence Central Processing Unit (AI CPU), an Artificial Intelligence System on Chip (AI SoC), an Ethernet device, a sound card, and a graphics card. (paragraph 17, a DMA of the virtual machine.)

As per claim 13, Tsuji discloses a method of operating a Peripheral Component Interconnect Express (PCIe) interface device (fig.1, 5), the method comprising:
measuring throughputs of multiple functions (fig.1, 7) executed on one or more Direct Memory Access (DMA) devices; and (paragraph 7, DMA)
allocating traffic class values to transaction layer packets received from the multiple functions based on the throughputs of the multiple functions. (paragraph 119-120, The determination is performed, based on a classification of an I/O device and a transfer rate)
Tsuji discloses all the limitations as the above but does not explicitly discloses counting a number of transaction layer packets transferred between multiple functions executed on one or more Direct Memory Access (DMA) devices and an external device per unit time; calculating throughputs of the multiple functions based on the number of transaction layer packets transferred per unit time. However, Srinivasan discloses this. (paragraphs 30-37, Classifier 104 is configured to classify incoming communications, and may operate to identify one or more destinations (e.g., hosts, functions) for each communication, and/or one or more DMA (Direct Memory Access) engines or other components for transferring the communication to its destination(s). Different hosts process incoming packets at different rates, based on their processor configurations, application loads and/or other factors.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Tsuji with the teaching of Srinivasan so as to provide to efficiently and effectively support multiple hosts and Functions so as to enhance the system performance.

As per claim 14, Tsuji discloses wherein measuring the throughputs of the multiple functions comprises: calculating the throughputs of the multiple functions based on occupation rates of the multiple functions for a data path that couples the one or more DMA devices to the PCIe interface device. (paragraphs 128-130, selecting unit 50 selects a Down direction request processing unit that processes the request, based on a request classification of the PCIe packet issuing request)

As per claim 15, Tsuji discloses wherein an occupation rate of each of the multiple functions is calculated based on a number of transaction layer packets processed through the data path per unit time. (paragraphs 128-130, selecting unit 50 selects a Down direction request processing unit that processes the request, based on a request classification of the PCIe packet issuing request)

As per claim 16, Tsuji discloses wherein allocating the traffic class values of the transaction layer packets comprises: allocating a default value as initial values for traffic classes of the 20 transaction layer packets received from the multiple functions; and allocating different traffic class values to the transaction layer packets based on results of comparing the throughputs of the multiple functions with a threshold value. (paragraphs 211-213, The threshold value becomes a reference value)

As per claim 17, Tsuji discloses wherein allocating the different traffic class values to the transaction layer packets comprises: allocating the default value as a traffic class value of a transaction layer packet received from a function for which a throughput is greater than the threshold value or from an interrupted function, among the multiple functions. (paragraphs 211-213, The threshold value becomes a reference value)

As per claim 18, Tsuji discloses wherein allocating the different traffic class values to the transaction layer packets comprises:
allocating a ranking of traffic class values of transaction layer packets received from functions for which throughputs are less than or equal to the threshold value, among the multiple functions, in a reverse order of a ranking of the throughputs of the multiple functions. (paragraphs 200-202, a request processing unit is divided into a processing unit for processing a high-load request, and a processing unit for processing a low-load request.)

As per claim 19, Tsuji discloses the method further comprising:
whenever a ranking of the throughputs of the multiple functions varies, reallocating the traffic class values of the transaction layer packets based on the varied ranking. (paragraphs 200-202, a request processing unit is divided into a processing unit for processing a high-load request, and a processing unit for processing a low-load request.)

As per claim 20, Tsuji discloses wherein virtual channels to be mapped to the transaction layer packets are determined by a switch or a root complex depending on the traffic class values allocated to the transaction layer packets, and an order in which the transaction layer packets are to be output is determined by the switch or the root complex based on the virtual channels mapped to the transaction layer packets. (paragraph 17, the I/O controller identifies a virtual machine being a transfer destination)

Response to Amendment
4.	Applicant's amendment filed on 9/27/2022 have been fully considered but are moot in view of the new ground(s) of rejection. 

5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	a. Ouyang et al.  [Pub. No. US2021/0224210] discloses The PCIE device obtains, based on the packet, N DMA addresses from L DMA addresses corresponding to the first VM.
	b. Muppalla (Pub. No. US2012/0005300) discloses interrupts issued by interrupt controller 420 may cause host 410 to read a number of packets from DMA component 415 at semi-periodic intervals.

Conclusion
6. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 /HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184